ATTORNEY            GENERAL         OF    TEXAS
                                            GREG        ABBOTT




                                             December 30,2004



The Honorable Cecil L. Solomon                       Opinion No. GA-0288
Franklin County Attorney
200 North Kaufman                                    Re: Whether a sheriff in a non-bail bond board
Mount Vernon, Texas 75457                            county must accept a bail bond signed by an
                                                     individual surety’s attorney-in-fact (RQ-0246-GA)

Dear Mr. Solomon:

        You ask whether a sheriff in a non-bail bond board county must accept a bail bond signed
by an individual surety’s attorney-in-fact.’ You also ask two related questions about the effect of a
bail bond signed by an individual surety’s attorney-in-fact. See Request Letter, supra note 1, at 2.


I.      Legal Background:          Takiie Bail Bonds under Chapter 17 of the Criminal Code of
        Procedure

        Chapter 1704 of the Occupations Code provides for bail bond boards to regulate bail bond
sureties in counties with a population of 110,000 or more or counties that have established a board.
See TEX. Oct. CODE ANN. $4 1704.05 l-.052 (Vernon 2004). In non-bail bond board counties, bail
bond sureties are not regulated under chapter 1704. Rather, in a county without a bail bond board,
the taking of bail bonds is generally governed by chapter 17 of the Code of Criminal Procedure. See
id. 5 1704.002; see also Castaneda v.Gonzalez, 985 S.W.2d 500, 503 (Tex. App.-Corpus Christi
1988, no writ) (holding that in a county where no bail bond board has been created, chapter 17 of
the Code of Criminal Procedure controls the taking ofbail bonds). As chapter 17 governs the taking
of bail bonds in your c~unty,~ we examine its provisions in some detail.

       While chapter 1704 ofthe Occupations Code provides for the licensing ofbail bond sureties
and requires a sheriff to accept bail bonds executed by license holders, see TEx. OCC. CODE ANN.
5 1704.201 (Vernon 2004), chapter 17 of the Code of Criminal Procedure establishes very few


         ‘See Letter from Honorable Cecil L. Solomon, Franklin County Attorney, to Honorable Greg Abbott, Texas
Attorney General (July 9, 2004) (on file with Opinion Committee, also available of http://m.oag.state.tx.us)
[hereinafterRequest Letter].

         ‘You state that FranWin,County’spopulation is less than 110,000and that Franklin County has not elected to
establish a bail bond board. See id. at 1; see also Bureau of the Census, U.S. Dep’t of Commerce, 2000 Census of
Population, available at http://www.cemus.gov/ (population of Franklin County: 9,458).
The Honorable Cecil L. Solomon - Page 2            (GA-0288)



qualifications for a person to act as an individual surety. An individual acting as surety must be
a Texas resident and offer sufficient security. See TEX. CODEGRIM.PROC.ANN. art. 17.11, 9 1
(Vernon 1977). An individual is disqualified to act as surety on a bond if in default on a prior bond,
“so long as he is in default on said bond.” Id. art. 17.11, 4 2 (Vernon Supp. 2004-05).

        Most ofthe case law and attorney general opinions addressing the authority of offricerstaking
bail bonds under chapter 17 deal with assessing an individual surety’s security. Chapter 17
authorizes any “court, judge, magistrate, or other officer” taking a bail bond to “require evidence of
the sufficiency of the security offered.” Id, art. 17.11, 5 1 (Vernon 1977). The sufficiency of the
security offered by a surety is governed by articles 17.11 through 17.14. Article 17.11 provides that
“one surety shall be sufficient if such surety is worth at least double the amount ofthe sum for which
he is bound, exclusive of all property exempted by law from execution, and of debts or other
encumbrances; and that he is a resident of this state, and has property therein liable to execution
worth the sum for which he is bound.” Id. The offker taking the bail bond may require an affidavit
attesting to the surety’s worth. See id. art. 17.13. Article 17.14 provides that the officer may require
further evidence “if the . ofticer taking the bail bond is not fully satisfied as to the sufficiency of
the security offered.” Id. art. 17.14.

         While articles 17.11 through 17.14 give an officer taking a bail bond broad discretion to
determine whether the security offered by a surety is sufficient, see Tex. Att’y Gen. Gp. No. DM-483
(1998) at 6 (concluding that Code of Criminal Procedure articles 17.11, 17.13, and 17.14 authorize
a sheriff taking a bail bond to consider other bonds executed by the surety), “chapter 17 does not
require a person to obtain a license to be eligible to act as a surety nor does it authorize an officer
taking a bond to require a surety to be licensed,” Tex. Att’y Gen. LO-98-105, at 2-3. Furthermore,
the authority to assess the sufficiency of the security offered is vested in “[elvery court, judge,
magistrate or other officer taking a bail bond,“T~x. CODECR&~.PROC.ANN. art. 17.11,s 1 (Vernon
1977); see also id. arts. 17.20-.22 (provisions governing when apeace officer may set and take bail);
chapter 17 does not vest any special authority in the sheriff.

         As a result, a court has expressly concluded that these Code ofCriminal Procedure provisions
do not authorize a sheriff to adopt rules imposing a licensing system for bail bond sureties a!& to
that set forth under chapter 1704 ofthe Occupations Code. See Castaneda v. Gonzalez, 985 S.W.2d
500 (Tex. App.-Corpus Christi 1998, no writ); see also Tex. Att’y Gen. LO-98-105. In the
Castaneda opinion, the court noted that “[i]n counties where a bail bond board exists, the board may
only adopt such rules as are authorized by and are consistent with statutory authority, and may not
adopt rules which impose additional burdens, conditions, or restrictions in excess of or inconsistent
with statutory provisions.” Castaneda, 985 S.W.2d at 504 (citing Ten Fire & Cas. Co. v. Harris
CountyBaiZBondBd., 684 S.W.2d 177,178 (Tex. App.-Houston [14tbDist.] 1984,writrefdn.r.e);
Bexar County Bail Bond Bd. v. Deckard, 604 S.W.2d 214,216 (Tex. Civ. App.-San Antonio 1980,
no writ)). An officer taking bail bonds under chapter 17 of the Code of Criminal Procedure “is
prohibited from adopting rules which exceed statutory authority in the same way bail bond boards”
governed by chapter 1704 of the Occupations Code are limited to adopting rules authorized by and
consistent with chapter 1704. Castaneda, 985 S.W.2d at 504.
The Honorable Cecil L. Solomon - Page 3             (GA-0288)



         The Castaneda court concluded that the sheriffs authority to require evidence of the
sufticiencyofthe security offered bybondsmenunder articles 17.11 and 17.14 authorizedthe sheriff
to require bondsmen to fill out an application form. See id. at 503. However, the sheriff lacked
authority to impose substantive requirements not authorized by articles 17.11 and 17.14. Thus, the
sheriff could not require bondsmen “to accept suspension of their authority to write bonds when in
litigation concerning forfeitures and [to] agree to indemnity the Sheriff for expenses and attorney
fees in any litigation with him,” nor could the sheriff require bondsmen to pledge collateral. Id.

        Your questions pertain not to a sheriffs authority to ascertain the sufficiency of an individual
surety’s security but rather to a sheriffs authority with respect to a bond’s form. Article 17.08,
entitled “Requisites of a Bail Bond,” provides that “[a] bail bond must contain the following
requisites,” including among other things, “[tlhat it be made payable to ‘The State of Texas,“’ that
the defendant and sureties “bind themselves that the defendant will appear before the proper court
or magistrate to answer the accusation against him,” and “[tlhat the bond be signed by name or mark
by the principal and sureties, if any, each of whom shall write thereon his mailing address.” ‘fEX.
CODE GRIM. PROC. ANN.art. 17.08(l)-(2), (4) (Vernon Supp. 2004-05). Legal authorities addressing
article 17.08 deal with forfeited bonds’ validity, and we have located no cases addressing the
authority of an officer taking a bail bond to ensure that a bond complies with article 17.08’s
requisites. However, we have no doubt that a court would conclude that such an officer is authorized
to require that a bond he or she takes comports with article 17.08’s requisites. See generalZy
Castaneda, 985 S.W.2d at 503 (holding that a sheriffs rule requiring bondsmen to till out an
application form was supported by the sheriffs authority under Code of Criminal Procedure, articles
 17.11 and 17.14).

II.     Analvsis

         You explain that it has been the practice in your county “for certain individuals to qualify as
bondsmen by demonstrating the sufficiency of their security in the form of an affidavit.” Request
Letter, supra note 1, at 1. We gather that the individuals submit affidavits in advance of signing a
bond for a particular principal and that they are essentially prequalified to act as surety in the county.
After demonstrating the sufficiency of their security, “bondsmen then attempt to create an attomey-
in-fact by signing a power of attorney that authorizes another individual to write bonds on behalf of
the bondsman” and the agents “ma&e] bonds at the sheriffs department, either by signing their own
names or that of the surety for whom they work.” Id. However, the sheriff “has come to question
whether bonds made pursuant to this practice violate chapter 17 of the Texas Code of Criminal
Procedure” because the bonds “do not bear the signature of the surety.” Id.

        Your first question is:

                Must a Texas Sheriff in a non-bail bond board county accept a bond
                from an attorney-in-fact for an individual surety (as distinguished
                t?om a corporate surety) who has demonstrated that the surety has
                sufficient security, but there has been no such showing for the
                purported attorney-in-fact?

Id. at 1-2.
The Honorable Cecil L. Solomon - Page 4             (GA-0288)



        Article 17.08, which establishes bail bond requisites, provides in pertinent part that a bail
bond must be “signed by name or mark by the principal and sureties, if any, each of whom shall
write thereon his mailing address.” TEX. CODECRIM. PROC. ANN.art. 17.08(4) (Vernon Supp. 2004-
05). This statute, in requiring that a bail bond be signed by name or mark by the surety, who must
also write his mailing address on the bond, clearly indicates that the surety must sign or mark the
bond personally. See id. (“the bond [must] be signed by name or mark by the principal and sureties,
if any, each ofwhom shall write thereon his mailing address”) (emphasis added). In addition, it is
clear t?om articles 17.11 through 17.14 that “surety” in article 17.08(4) means the person whose
security has been assessed and not any other person. See, e.g., id. arts. 17.11,s 1 (“one surety shall
be sufficient if such surety is worth at least double the amount of the sum for which he is bound”),
 17.13 (providing that the oath for testing the sufficiency of the security offered for a bail bond shall
state, “I, do swear that I am worth, in my own right, at least the sum of.        .“). Thus, by its plain
terms, article 17.08(4) authorizes an officer taking a bail bond to require that the bond be personally
signed (or marked) by the surety rather than by the surety’s attorney-in-fact on the surety’s behalf,
either by signing the surety’s name (or mark) or the attorney-in-fact’s name.

        Furthermore, as you note, article 17.07 requires “[a]ny corporation authorized by the law of
this State to act as a surety’ to file with the county clerk a power of attorney designating and
authorizing “the named agent, agents, or attorney of such corporation to execute” bail bonds on its
behalf. Id. art. 17.07 (Vernon 1977). Because no provision in chapter 17 provides for individual
sureties to authorize agents to execute bail bonds on their behalf, individual sureties have no
statutory entitlement to have an attorney-in-fact sign bonds on their behalf.

         Accordingly, we conclude that a sheriff is not required to accept a bail bond signed by the
surety’s attorney-in-fact on the surety’s behalf and may refirse to do so. This authority is based on
article 17.08 and is not affected by the fact that the surety may have demonstrated sufficient security.
Moreover, requiring a surety to sign personally a bond would be “authorized by and           consistent
with statutory authority” and would not “impose additional burdens, conditions, or restrictions.”
Castaneda, 985 S.W.2d at 504 (holding that an officer taking bail bonds under chapter 17 of the
Code of Criminal Procedure is prohibited from adopting rules which exceed statutory authority in
the same way bail bond boards are limited to adopting rules authorized by and consistent with
chapter 1704 of the Occupations Code).

        Next you ask two questions about the effect of a bail bond that has been signed by an
attorney-in-fact either in his own name on behalf of the surety or with the name of the surety:

                       What is the legal effect of a “bond” that an attorney-in-fact
                signs with his own name under authority of an individual surety who
                had demonstrated that the surety had sufficient security, but there was
                not such showing for the purported attorney-in-fact?

                        What is the legal effect of a “bond” that an attorney-in-fact
                 signs with the name of an individual surety, where the surety has
The Honorable Cecil L. Solomon - Page 5                   (GA-0288)



                 demonstrated that the surety had sufficient security, but the attomey-
                 in-fact has not demonstrated that his own security is sufficient?

Request Letter, supra note 1, at 2.

        These questions relate to a bond’s subsequent enforceability against the surety rather than the
authority of an officer taking a bond to insist that the surety personally sign it. The article 17.08(4)
requirement that a bail bond be “signed by name or mark by the principal and sureties, if any,” TEX.
CODE GRIM. PROC. ANN. art. 17.08(4) (Vernon Supp. 2004-05), has been addressed by courts in
connection with challenges to bonds’ validity. Significantly, there are two lines of cases involving
the validity of a bond signed by a surety’s agent.

         The first line of cases involves bonds signed by an attorney-in-fact in the attorney-in-fact’s
name. In 1935, the Texas Court of Criminal Appeals quashed an appearance bond on which the
names of the sureties “were signed by their attorney in fact, who it appears was duly authorized in
writing to execute bails bonds generally,” ExParteMeadows, 87 S.W.2d 254,254 (Tex. Crim. App.
1935), concluding that a predecessor provision to article 17.08(4) required that the signatures ofboth
the principal and sureties “be made in person,” id. (citing Walker v. State, 6. S.W.2d 356 (Tex. Crim.
App. 1928)); see also F%‘ilkins   v. State, 91 S.W.2d 354 (Tex. Crim. App. 1936) (holding defective
an appeal bond not signed by two sureties, as required by law, but by one surety signing by attomey-
in-fact).’

        In 1988, relying on the 1935 decision, the Austin Court of Appeals construed article 17.08(4)
to require “that the surety sign the bond personally, rather than permitting an attorney-in-fact for the
surety to sign the bond.” Tietz v. State, 744 S.W.2d 353,354 (Tex. App.-Austin 1988, no writ). In
that case, Tietz did business as A-A Bail Bonds, had entered into a written partnership agreement
with Chisolm, and had given her express written authority to execute bail bonds for the partnership.
See id. Chisohn had signed the bond at issue as “Vivian Chisolm, d/h/a A-A Bail Bonds.” Id. The
court concluded that because there was no evidence that Tietz had signed the bond, he could not be
held liable as surety. See id.; see also Scott v. State, 649 S.W.2d 354, 356 (Tex. App.-Eastland


         ‘In 1960, relying on EXPatie Meadows, this offke concluded that “a surety cannot be bound on a bail bond
where the surety’s name was not signed in person but was signed by a professional bondsman acting under a power of
attorney specifically authorizing the signing of surety bonds” and that a sheriff “should not accept” a bond from a
bondsman who wishes to sign the mm of another person under a power of attorney specifically authorizingtbe signing
of surety bonds. Tex. Att’y Gen. Op. No. WW-889 (1960) at 2.

          In 1982,this offke considered whether the agent or employee of an individual licensed as a bondsmen under
the statutorypredecessor to chapter 1704ofthe OccupationsCode may execute bonds on the licensee’s behalf. Relying
on EXPark Meadows, this office concluded that while the licensing statute did not address the issue, article 17.08(4)
prohibitedthepractice. SeeTex.Att’yGen. Op.No.MW-507(1982); seealsoTex.Att’yGen. Op.No. JM-1023(1989)
(concluding that the statutorypredecessor to chapter 1704ofthe OccupationsCode did not authorize a county bail bond
board to grant more than one bail bond license to any person in part because when acting as a surety, an individual must
sign the bond personally). Chapter 1704 now expressly provides that an individual who executes a bail bond in a bail
bondboardcountymust be licensed. SeeT~x. OCC.CODEANN.           $5 1704.001(2),(5) (Vemon2004) (deftig‘bail bond
surety”to include an individual who “executesa bail bond as a surety”or who “forcompensation deposits cash to ensure
the appearance in court of a person accused of a crime”), 1704.151(“a person may not act as a bail bond surety.
unless the person holds a license issued under this chapter”).
The Honorable Cecil L. Solomon - Page 6                      (GA-0288)



1983, no writ) (concluding that “Eagle Bail Bond by Danny C. Morgan” stamped on a bond
complied with article 17.08(4), “[tlhere being no evidence that the use of the stamp was
unauthorized,” but holding that Scott and Bledsoe, offkers of the corporation doing business as
Eagle Bail Bond, whose names did not appear in the stamp or anywhere else on the bond, were not
liable on the bond).

        The second line of cases, particularly two Texas Court of Criminal Appeals cases subsequent
to Ex Parte Meadows, address bail bonds signed with the surety’s name by another person. The first
case involved an attorney, who also operated a bail bond business, who had authorized his secretary
to notarize the signature of his name on three bail bonds, each of which had actually been signed by
his employee. See Greer v. State, 382 S.W.2d 481,482 (Tex. Crim. App. 1964). The attorney later
contended that he had not intended to authorize his signature on one of the bonds, but the court
concluded that the attorney had “adopted the signature purporting to be his on the bail bond” and that
he was bound by the bond. See id. at 483.

        Similarly, in the second case, the court considered the validity of a bond bearing “the
apparent signature of. . . Zidell, written in ink as the surety.” Zidell v. State, 530 S.W.2d 577 (Tex.
Crim. App. 1975). Zidell had a business agreement withBrownlee and authorized Brownlee to sign
his name on bonds. See id. at 577-78. The lower court had concluded that under these
circumstances Zidell “had adopted his signature as signed by Brownlee as valid authentic.” Id. at
578. The court distinguished EXParte Meadows on the basis that that case involved a bond that was
“not signed by the surety but by his attorney in fact,” and following Greer, affirmed the lower court’s
holding that Zidell had adopted the signature purporting to be his own. Id.; see also Weddel v. State,
756 S.W.2d 76, 78 (Tex. App.-El Paso 1988, no writ) (bail bond business owner who permitted
employees to sign his name on bonds adopted the signatures and was bound by them) (citing Zidell);
Tex. Att’y Gen. Op. No. K-0121 (1999) at 3 (“An individual acts as a surety on a bail bond either
by signing it personally or, in certain circumstances, authorizing an agent to do so on his behalf.‘)
(citing article 17.08(4), Zidell, and Wedded)?

        These Texas Court of Criminal Appeals cases subsequent to Ex Parte Meadows indicate that
when a surety authorizes an agent to sign the surety’s name to a bond, courts will hold a surety liable
on a bond even though the surety did not personally sign it.5 They do not address a bond signed by
an attorney-in-fact in the attorney-in-fact’s name. However, they suggest that courts now may be


         ‘Yoursuggestionthat AttorneyGeneralOpinionK-0121 construesarticle 17.08(4)to providethat an agent
may sign a bond on a surety’sbehalfmisreads the opinion. See Request Letter, sup’n note 1, at 3. The opinion does not
construethe statute,but merelyobserves,in generallydescribinga bail bond as a contractin whichthe countyhas an
interest,that an individualacts as a suretyon a bail bondeitherby signingit personally,as providedin the statute,or,
in certain circumstances,   by authorizing an agent to do so on his behalf, citing Zidell and Weddel, recognizing that the
courtsin thosecasesconcludedthat the suretywasliable on the bond. See Tex. Att’y Gen. Op. No. JC-0121(1999)
at3.

         To the extent Attorney General Opinion WW-889 suggests that a surety can never be bound by a bail bond
signedwiththe surety’snameby an attorney-in-fact,
                                               it is inconsistentwithsubsequentTexasCourt of CriminalAppeals
cases. See Tex. Att’y Gen. Op. No. WW-889 (1960) at 2 (stating that “a surety c+mot be bound on a bail bond where
tix surety’sname was not signed in person but was signed by a professional bondsman acting under a power of attomey
specifically authorizing the signing of surety bonds”).
The Honorable Cecil L. Solomon - Page 7             (GA-0288)



less strict about the article 17.08(4) requirement in the bond forfeiture context and could hold an
individual liable on a bond signed with an attorney-in-fact’s name when the evidence establishes that
the individual intended third parties to rely on the attorney-in-fact’s authority to bind the individual
as a surety. But this will not be the outcome in every fact situation. See, e.g., Tietz, 744 S.W.2d 353
(1988 case holding that alleged surety whose name did not appear on the bond could not be held
liable on the bond); Scott, 649 S.W.2d at 356 (1983 case holding that Scott and Bledsoe, officers of
the corporation doing business as Eagle Bail Bond, whose names did not appear anywhere on the
bond, were not liable on the bond).

        Thus, in answer to your specific questions, a court may conclude that a surety is liable on a
bond “an attorney-in-fact signs with the name of an individual surety’ or “an attorney-in-fact signs
with his own name under authority of an individual surety.” See Request Letter, supra note 1, at 2.
As the case law demonstrates, however, whether any particular bond is valid or binds the surety will
depend upon the facts.

         Finally, we wish to emphasize that these cases involve bond forfeitures rather than the
authority of an officer taking a bail bond. None of these decisions suggests that an officer taking a
bail bond lacks authority under article 17.08(4) to require an individual surety to sign the bond or
that an individual surety has the right to insist that an officer taking a bail bond permit an attomey-in-
fact to sign bonds on the surety’s behalf. Moreover, given the potential added level of complexity
in enforcing a bond that has been signed by an attorney-in-fact, requiring an individual surety to sign
personally a bail bond may be a prudent practice.
The Honorable Cecil L. Solomon - Page 8          (GA-0288)



                                      SUMMARY

                      In a county that has not established a bail bond board under
              chapter 1704 of the Occupations Code, the authority of an officer
              taking a bail bond to assess a surety’s qualifications is governed
              by chapter 17 of the Code of Criminal Procedure. A sheriff is not
              required to accept a bail bond signed by an individual surety’s
              attorney-in-fact on the surety’s behalf. A sheriffs authority to require
              a surety to sign a bond is based on article 17.08(4) of the Code of
              Criminal Procedure, which establishes the requisites of a bail bond,
              and is not affected by the fact that the surety may have demonstrated
              sufficient security.

                      In the bail bond forfeiture context, a court may hold an
              individual surety liable on a bond even though the surety did not
              personally sign it, depending on the particular facts. However, no
              statute or case suggests that an officer taking a bail bond lacks
              authority under article 17.08(4) to require an individual surety to sign
              the bond or that an individual surety has the right to insist that an
              officer taking a bail bond permit an attorney-in-fact to sign bonds on
              the surety’s behalf.

                                              Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Grouter
Assistant Attorney General, Opinion Committee